 Hilary L. Barnes, #19669
 Philip J. Giles, #30340
 ALLEN BARNES & JONES, PLC
 1850 N. Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 Office: (602) 256-6000
 Fax: (602) 252-4712
 Email: hbarnes@allenbarneslaw.com
         pgiles@allenbarneslaw.com

 Attorneys for the Debtor

                            UNITED STATES BANKRUPTCY COURT

                                    DISTRICT OF ARIZONA
 In re:                                         Chapter 11

 BOB BONDURANT SCHOOL OF HIGH                   Case No. 2:18-bk-12041-BKM
 PERFORMANCE DRIVING, INC.,

                 Debtor.

 THE GOODYEAR TIRE & RUBBER
 COMPANY,

                 Movant,

 vs.                                            OBJECTION TO MOTION FOR RELIEF
                                                FROM AUTOMATIC STAY
 BOB BONDURANT SCHOOL OF HIGH
 PERFORMANCE DRIVING, INC.,
                                                Hearing Date: TBD
                 Respondent.                    Hearing Time: TBD


          Bob Bondurant School of High Performance Driving, Inc., the debtor and debtor in

 possession (the “Debtor”) in the above-captioned chapter 11 case (“Case”), hereby objects to the

 Motion for Relief From Automatic Stay (“Motion”) filed by The Goodyear Tire & Rubber

 Company (“Goodyear”).         At this point in the Case, relief from the automatic stay is not
 appropriate, and Goodyear's request should be denied. Goodyear did not properly serve its

 notice of termination for convenience as required by the Goodyear Sponsorship Agreement dated

 January 1, 2018 (the “Sponsorship Agreement”).
          In support of this Objection, the Debtor relies on the record in this Case and states as
 follows:


 {00146362}
Case 2:18-bk-12041-BKM          Doc 120 Filed 01/07/19 Entered 01/07/19 21:38:34             Desc
                                 Main Document    Page 1 of 6
                       MEMORANDUM OF POINTS AND AUTHORITIES

 I.      FACTUAL BACKGROUND

         1.       On October 2, 2018 (the “Petition Date”), the Debtor filed a voluntary petition

 for relief under Chapter 11 of Title 11 of the United States Code (the “Code”).
         2.       Since the Petition Date, the Debtor remains in possession of its assets and

 continues to manage its business as a debtor-in-possession pursuant to Code §§ 1107 and 1108.

         3.       No trustee or official unsecured creditors committee has been appointed.

         4.       This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and

 1134. Venue of this case and venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                           Sponsorship Agreement
         5.       On January 1, 2018, Goodyear and the Debtor entered into the Sponsorship

 Agreement, the purpose of which is to enable Goodyear to promote its tires at the Debtor's

 driving school to the exclusion of all other tire manufacturers in exchange for, among other

 things, providing a significant number of Goodyear tires to the Debtor annually.1

         6.       Goodyear receives its brand recognition in the form of wraps on the Bondurant

 cars and signage at myriad positions at the Debtor’s site, among other things.

         7.       Goodyear is the “Official Tire of Bob Bondurant School of High Performance

 Driving.” It is also the only tire that the Debtor can use on its cars.
         8.       The term of the Sponsorship Agreement is from January 1, 2018 to December 31,

 2021; however, either party may terminate the Sponsorship Agreement for “convenience” by

 delivering written notice at least 30 days prior to the end of the current calendar year.

 Sponsorship Agreement, ¶ 2.            “After proper delivery of such notice, the Agreement will

 terminate as of January 1st of the next calendar year.” Id. (emphasis added).

         9.       Proper delivery under the Sponsorship Agreement is governed by paragraph 16:

 “Any notice required or permitted by the terms of this Agreement must be in writing and sent by


 1
  The Debtor must refrain from providing specifics to comply with the confidentiality provision in the Sponsorship
 Agreement and reserves those specifics for oral argument.



 {00146362}                                   -2-
Case 2:18-bk-12041-BKM              Doc 120 Filed 01/07/19 Entered 01/07/19 21:38:34                          Desc
                                     Main Document    Page 2 of 6
 registered or certified mail, return receipt requested, postage prepaid, and addressed to the

 intended recipient as set forth above.”

         10.    Goodyear sent its “convenience notice” to the Debtor by Federal Express, not by

 certified mail, return receipt requested, postage prepaid as required by the Sponsorship

 Agreement. See Motion, Ex. A.

         11.    The “convenience” termination in paragraph 2 of the Sponsorship Agreement

 provides an additional basis for termination beyond to those grounds set forth in the termination

 provision of paragraph 14, but none of those grounds apply or can be enforced here.

         12.    The Sponsorship Agreement also has a force majeure provision, which

 specifically sets forth events outside the reasonable control of the affected party, including

 “strikes, lock-outs or other labor disturbances.” Sponsorship Agreement, ¶ 15. The Debtor avers

 that the employee walkout on November 12, 2018 falls within the scope of the force majeure

 provision.

                                 Trademark License Agreement
         13.    On July 1, 2018, six months after the Sponsorship Agreement became effective,

 the Debtor and Goodyear entered into a separate Trademark License Agreement (“TM

 Agreement”), which provides the Debtor with the exclusive right to use Goodyear's logo on
 specific apparel.
         14.    The TM Agreement is discrete from the Sponsorship Agreement and provides

 completely different authority for the Debtor's use of the Goodyear brand.

         15.    The term of the TM Agreement is controlled by the Sponsorship Agreement, i.e.,

 it ends only when the Sponsorship Agreement terminates or expires. TM Agreement, ¶ 2.1.

         16.    While the Sponsorship Agreement remains in effect, Goodyear may terminate the

 TM Agreement only for the grounds enumerated in ¶ 8.2, none of which apply or are enforceable

 under the circumstances.

         17.    Both the Sponsorship Agreement and TM Agreement are governed by Ohio law.
 Sponsorship Agreement, ¶ 17; TM Agreement, ¶ 14.5.



 {00146362}                               -3-
Case 2:18-bk-12041-BKM          Doc 120 Filed 01/07/19 Entered 01/07/19 21:38:34             Desc
                                 Main Document    Page 3 of 6
 II.     STAY RELIEF IS INAPPROPRIATE UNDER THE CIRCUMSTANCES.
         Goodyear requests the Court to grant it stay relief so that it can terminate, as of January 1,

 2019, the Sponsorship Agreement and TM Agreement “in accordance with their express terms.”

 Motion, at p. 9. However, Goodyear itself did not comply with the express terms of those

 agreements.     Under the facts set forth above, Goodyear did not properly exercise its

 “convenience” termination under paragraph 2 of the Sponsorship Agreement. And no other

 default exists under either agreement. Therefore, neither have been properly terminated. “If a

 contract is clear and unambiguous, then its interpretation is a matter of law and there is no issue

 of fact to be determined.” Alexander v. Buckeye Pipe Line Co., 53 Ohio St.2d 241 (Ohio 1978);

 Inland Refuse Transfer Co. v. Browning-Ferris Industries of Ohio, Inc., 15 Ohio St.3d 321, 322

 (Ohio 1984).

         Moreover, Goodyear’s request for waiver of the 14-day stay under Rule 4001(a)(3) is

 inappropriate. Goodyear offers no facts or threat of imminent harm warranting waiver of the 14-

 day stay. The imminent harm presented here is to the Debtor, its operations, and the estate’s

 creditors.

         This Case is only three months old, and the Debtor is within the exclusivity period and

 the time to assume or reject executory contracts.         Goodyear is one of the Debtor’s most

 important partners, and the Debtor depends on the tires provided by Goodyear under the
 Sponsorship Agreement. If the Court grants Goodyear stay relief, the Debtor’s operations will

 be incredibly disrupted, and its reorganization efforts will be jeopardized.

         The Debtor reserves its rights to supplement this Objection and preserves all of its rights

 and remedies under applicable law arising under or in connection with the Sponsorship

 Agreement and TM Agreement.

 ///

 ///

 ///
 ///



 {00146362}                               -4-
Case 2:18-bk-12041-BKM          Doc 120 Filed 01/07/19 Entered 01/07/19 21:38:34                  Desc
                                 Main Document    Page 4 of 6
 III.    CONCLUSION
         Based on the foregoing, and the record before the Court, the Debtor respectfully requests

 the Court to deny the Motion in its entirety and require Goodyear to comply with the terms of the

 Sponsorship Agreement and TM Agreement until

         DATED: January 7, 2019.

                                                      ALLEN BARNES & JONES, PLC

                                                      /s/ HLB #19669
                                                      Hilary L. Barnes
                                                      Philip J. Giles
                                                      1850 N. Central Avenue, Suite 1150
                                                      Phoenix, Arizona 85004
                                                      Attorneys for the Debtor

 E-FILED on January 7, 2019 with the
 U.S. Bankruptcy Court and copies served
 via ECF notice on all parties that have
 appeared in the case.

 COPY mailed same date via U.S. Mail to:
 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Suite 204
 Phoenix, AZ 85003-1706

 COPY emailed same date to:
 Elizabeth C. Amorosi
 OFFICE OF THE UNITED STATES TRUSTEE
 230 N. First Avenue, Ste 204
 Phoenix, AZ 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Warren J. Stapleton
 OSBORN MALEDON
 2929 N. Central Ave., Ste 2100
 Phoenix, AZ 85012
 wstapleton@omlaw.com
 Attorneys for Sun Valley Marina Development Corp.

 Michelle E. Shriro
 SINGER & LEVICK, P.C.
 16200 Addison Road, Suite 140
 Addison, TX 75001
 mshriro@singerlevick.com
 Attorneys for Moses Smith Racing LLC




 {00146362}                              -5-
Case 2:18-bk-12041-BKM         Doc 120 Filed 01/07/19 Entered 01/07/19 21:38:34               Desc
                                Main Document    Page 5 of 6
 Thomas E. Littler
 LITTLER, PC
 341 W Secretariat Dr.
 Phoenix, AZ 85284
 telittler@gmail.com
 Attorneys for Semple Marchal Cooper PLC

 Christopher C. Simpson
 STINSON LEONARD STREET LLP
 1850 N. Central Ave., #2100
 Phoenix, AZ 85004
 Christopher.simpson@stinson.com
 Attorneys for FCA US LLC

 Sheryl L. Toby
 DYKEMA GOSSETT PLLC
 39577 Woodward Ave., #300
 Bloomfield Hills, MI 48304
 stoby@dykema.com
 Attorneys for FCA US LLC

 Larry O. Folks
 FOLKS HESS KASS, PLLC
 1850 North Central Ave., Suite 1140
 Phoenix, AZ 85004
 folks@folkshesskass.com
 Attorneys for JPMorgan Chase Bank, NA

 Leslie A. Berkoff
 MORITT HOCK & HAMROFF LLP
 400 Garden City Plaza
 Garden City, NY 11530
 lberkoff@moritthock.com
 Attorneys for Unifi Equipment Finance, Inc.

 Christopher R. Kaup
 TIFFANY & BOSCO, P.A.
 Seventh Floor, Camelback Esplanade II
 2525 E. Camelback Rd.
 Phoenix, AZ 85016
 crk@tblaw.com
 Attorneys for Robert and Patricia C. Bondurant

 Parker Schwartz, PLLC
 7310 N. 16th St., Suite 330
 Phoenix AZ 85020
 jparker@psazlaw.com
 Attorneys for Goodyear & Rubber Co.

 /s/ Sherry Gomez




 {00146362}                             -6-
Case 2:18-bk-12041-BKM        Doc 120 Filed 01/07/19 Entered 01/07/19 21:38:34   Desc
                               Main Document    Page 6 of 6
